Name: Council Regulation (EEC) No 2427/88 of 24 May 1988 on the application of Decision No 1/88 of the EEC- Switzerland Joint Committee amending Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Europe;  EU institutions and European civil service;  executive power and public service;  European Union law
 Date Published: nan

 Official Journal of the European Communities No L 216/718 . 8 . 88 COUNCIL REGULATION (EEC) No 2427/88 of 24 May 1988 on the application of Decision No 1/88 of die EEC-Switzerland Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Swiss Confederation was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas, by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the above Agreement, - the Joint Committee has adopted Decision No 1 /88 amending Protocol 3 ; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /88 of the EEC-Switzerland Joint Committee shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities It shall apply from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1988 . For the Council The President H.-D. GENSCHER